2018 IL App (2d) 170863 

                                   No. 2-17-0863

                          Opinion filed December 13, 2018 

                  Modified Upon Denial of Rehearing January 8, 2019 

  ___________________________________________________________________________

                                           IN THE

                            APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of McHenry County.
                                       )
      Plaintiff-Appellant, 	           )
                                       )
v. 	                                   ) Nos. 17-DT-109
                                       )       17-TR-4537
                                       )
AMY LYNN MUELLER, 	                    ) Honorable
                                       ) Joel D. Berg,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Presiding Justice Birkett and Justice Spence concurred in the judgment and opinion.

                                          OPINION

¶1     Defendant, Amy Lynn Mueller, was charged with driving under the influence of alcohol

(625 ILCS 5/11-501(a)(1), (a)(2) (West 2016)) and improper lane usage (ILU) (id. § 11-709(a)).

She moved to quash her arrest and suppress evidence, contesting the initial stop of her vehicle

for ILU. The trial court granted the motion and denied the State’s motion to reconsider. The

State appeals. We affirm.

¶ 2	                                  I. BACKGROUND

¶3     At the hearing on defendant’s motion, the sole witness was Trent Raupp, a McHenry

County sheriff’s deputy. He testified as follows. On February 11, 2017, at 1:40 a.m., he was on
2018 IL App (2d) 170863


patrol in the area of U.S. Route 12 and Illinois Route 31. Defendant’s Jeep was stopped in the

left-turn lane at a light at the intersection. When the light turned green, she turned left onto

Route 31. There was nothing unusual in the turn. Raupp followed defendant. She was not

speeding.

¶4     Raupp testified that, as defendant drove south, he observed her commit three lane

violations. The first time, the Jeep’s driver’s-side tires rolled onto the yellow center line and

touched it for a few seconds. The vehicle did not cross the line but returned to its lane. Raupp

could not recall whether the move back was abrupt or smooth.

¶5     Raupp testified that the second time was when, after traveling some distance, the Jeep’s

passenger’s-side tires touched the white fog line but never crossed over it. Raupp was asked,

“But it never left its lane; correct?” He responded, “Correct, sir.” The touching was only

“temporary.” 1 The Jeep moved back toward the center of the lane without doing anything

unusual; Raupp could not say that the move was abrupt. The third violation was when the Jeep’s

passenger’s-side tires again rode on the white fog line. This was “momentary.” The tires never

crossed over the line.

¶6     Other than the three incidents of what he regarded as ILU, Raupp did not see defendant

violate any traffic laws. He acknowledged that the stretch of road on which he followed

defendant was not straight and had “some twists and turns.” Also, he acknowledged that the

video system in his squad car had been inoperable since October 2016 and that he had not

requested any repair. Based on the three incidents alone, he stopped the Jeep nearly a mile from

       1
           In agreeing with defendant’s characterization of the touching as “temporary,” Raupp

flippantly added, “It’s not still doing it to this day.” The trial court admonished him, “You do

yourself no favors when you testify like that.”



                                                  -2­
2018 IL App (2d) 170863


where he first saw it. The trial court denied the State’s motion for a directed finding, and the

State rested without presenting additional evidence.

¶7     Defendant argued that Raupp had had no basis to stop her for touching a center or fog

line. The State maintained that Raupp had had a reasonable suspicion to stop defendant for ILU.

The State did not raise any other basis for the stop, such as erratic driving or weaving within a

lane. It contended, however, that under Heien v. North Carolina, 574 U.S. ___, 135 S. Ct. 530

(2014), even had Raupp gotten the law wrong, his mistake was reasonable and therefore did not

invalidate the stop.

¶8     The trial court held for defendant, explaining as follows.              Heien is limited to

extraordinary situations where the law gives police no guidance. Here, People v. Hackett, 2012
IL 111781, provided guidance by holding that a stop for ILU is valid if an officer sees a driver

deviate from his or her established lane of travel. Raupp, however, saw no such deviation,

because, the judge reasoned, “[t]o touch the center line or the fog line is not to leave your lane.

It is to remain within your lane, all be it [sic] up against the outer-most [sic] boundaries thereof.”

¶9     The State moved to reconsider. It argued in part that Hackett held that crossing the

yellow line or the fog line violates the ILU statute but did not address whether touching either

line without crossing it also violates the law. The State argued alternatively that, under People v.

Greco, 336 Ill. App. 3d 253, 257 (2003), defendant’s erratic driving within her lane provided a

reasonable suspicion to stop her. The State also reiterated that at worst Raupp had made a

reasonable mistake of law, validating the stop.

¶ 10   The trial court denied the State’s motion to reconsider. In a lengthy order, the court

stated as follows.     Raupp’s testimony had been “problematic.         He either didn’t remember

important details or was flippant with [defendant’s] attorney.”          “In any event,” however,



                                                  -3­
2018 IL App (2d) 170863


“Deputy Raupp never saw the Jeep’s tires cross over either the yellow center line or the white

fog line, nor did he observe any jerky or erratic driving corrections. The three lane-line touches

occurred over a mile-long ‘twist[ing] and turn[ing] stretch of road.’ ”

¶ 11   The court’s order continued as follows. Under Hackett, to stop defendant for ILU, Raupp

had needed a reasonable suspicion that she had deviated from her lane. Whether she had been

driving as nearly as practicable within her lane was not pertinent to reasonable suspicion. See

Hackett, 2012 IL 111781, ¶ 28; People v. Flint, 2012 IL App (3d) 110165, ¶ 15. No Illinois case

had held that merely driving on the center line or the fog line creates a reasonable suspicion of

ILU. In People v. Smith, 172 Ill. 2d 289, 297 (1996), the court stated, “[W]hen a motorist

crosses over a lane line and is not driving as nearly as practicable within one lane, the motorist

has violated the statute.” In Flint, 2012 IL App (3d) 110165, ¶¶ 8, 17, the court held that the

officer had a reasonable suspicion to stop the defendant for ILU after observing his vehicle’s tire

cross completely over the center line. In People v. Leyendecker, 337 Ill. App. 3d 678, 682

(2003), this court stated that Smith required the trial court to consider “whether [the officer] had

a reasonable suspicion that *** [the] defendant had crossed over a lane line.” Thus, the trial

court concluded, “current law require[d] evidence that [defendant’s] tires crossed over the lane

lines” to create a reasonable suspicion of ILU. That had not occurred.

¶ 12   Turning to the State’s argument based on Greco, the court first found that it was

forfeited, as the State had not raised it until its motion to reconsider. Second, the court held that

the argument lacked merit anyway. Raupp had never testified that he saw defendant weaving

within her lane or driving erratically, and he could not say that her deviations were abrupt or how

long they had lasted. Moreover, she had been driving on a curved road in the darkness of the

early morning.



                                                -4­
2018 IL App (2d) 170863


¶ 13    Finally, the court held, Heien and People v. Gaytan, 2015 IL 116223, which adopted

Heien’s holding, did not apply. In those cases, the statutes involved were ambiguous; here, the

ILU statute clearly required a lane deviation, which meant crossing over a line. Thus, Raupp’s

mistake of law had not been reasonable. The court denied the motion to reconsider. The State

appealed (see Ill. S. Ct. R. 604(a) (eff. July 1, 2017)).

¶ 14                                       II. ANALYSIS

¶ 15    On appeal, the State contends that (1) the trial court applied the wrong legal standard to

the motion to quash and suppress; (2) the court erred in holding that there was no reasonable

suspicion to stop defendant for ILU; (3) even if defendant had not actually violated the ILU

statute, Raupp’s mistake of law in believing otherwise was reasonable, thus giving him a

reasonable suspicion to stop her; and (4) alternatively, under Greco, Raupp had a reasonable

suspicion to stop defendant for driving erratically.

¶ 16    The State’s first argument need not concern us. We review the trial court’s judgment, not

its reasoning, and we may affirm on any basis called for by the record. See People v. Cleveland,

342 Ill. App. 3d 912, 915 (2003). The State’s fourth argument need not concern us either. The

State concedes that it forfeited the Greco argument by failing to timely raise it. See Hanley v.

City of Chicago, 343 Ill. App. 3d 49, 54 (2003). We decline to disregard the forfeiture, as the

State’s tardiness in raising the Greco argument denied defendant the opportunity to introduce

evidence against it. See In re Marriage of Rodriguez, 131 Ill. 2d 273, 279 (1989). We note that

the trial court found the argument both forfeited and meritless on the facts.

¶ 17    We turn to the State’s second and third arguments. The State contends that, under section

11-709(a) of the Illinois Vehicle Code (625 ILCS 5/11-709(a) (West 2016)), a person commits

ILU when his or her vehicle touches the yellow line or the fog line, even if it never crosses over



                                                 -5­
2018 IL App (2d) 170863


the line. The State contends further that, even if section 11-709(a) does not make this conduct an

offense, Raupp reasonably believed that it did and therefore under Heien had a proper basis to

stop defendant. We disagree with both contentions.

¶ 18   Resolving the issues that the State’s arguments raise requires us to construe section 11­

709(a). The construction of a statute is an issue of law, which we review de novo. Sylvester v.

Industrial Comm’n, 197 Ill. 2d 225, 232 (2001). Our aim is to ascertain and effectuate the

legislature’s intent, the best indicator of which is the language of the statute. People v. Pack, 224
Ill. 2d 144, 147 (2007).

¶ 19   Section 11-709(a) states that, “[w]henever any roadway has been divided into 2 or more

clearly marked lanes for traffic,” “[a] vehicle shall be driven as nearly as practicable entirely

within a single lane and shall not be moved from such lane until the driver has first ascertained

that such movement can be made with safety.” 625 ILCS 5/11-709(a) (West 2016). Although

the statute requires a driver to remain entirely within a single lane only as nearly as practicable, it

is settled that an officer may stop a vehicle for driving outside its lane for no obvious reason,

without further inquiry into practicability. Hackett, 2012 IL 111781, ¶¶ 27-28. Thus, the issue

here is whether Raupp had a reasonable suspicion that defendant failed to drive “entirely within a

single lane” (625 ILCS 5/11-709(a) (West 2016)), either when (1) her driver’s-side tires touched,

but did not cross, the yellow center line or (2) her passenger’s-side tires touched, but did not

cross, the white fog line.

¶ 20   The statute does not define “lane” and does not specify whether either a center line or a

fog line is part of the “lane” in which the driver is traveling. The trial court relied on Hackett,

Smith, Flint, and Leyendecker, which, it stated, all held that a person commits ILU only when his

or her vehicle crosses the center line or the fog line. However, in none of those cases did the



                                                 -6­
2018 IL App (2d) 170863


defendant merely touch the line without crossing it. Each motorist crossed the line. See Hackett,

2012 IL 111781, ¶ 9; Smith, 172 Ill. 2d at 293, 297; Flint, 2012 IL App (3d) 110165, ¶¶ 8, 17;

Leyendecker, 337 Ill. App. 3d at 680. In each case the court held that crossing the line is ILU,

but in no case did it explicitly hold that only crossing the line is ILU.

¶ 21    Nonetheless, we conclude that the statute is not ambiguous and that Raupp did not have a

reasonable basis to stop defendant. Although the Code does not specifically define “lane,” it

defines “[l]aned roadway” as “[a] roadway which is divided into two or more clearly marked

lanes for vehicular traffic.” 625 ILCS 5/1-136 (West 2016). As a matter of established usage, a

“lane” is “a strip of roadway for a single line of vehicles.” Merriam-Webster’s Collegiate

Dictionary 652 (10th ed. 2001). As these definitions suggest, in common practice, a traffic

“lane” is one in which vehicles legally and customarily are driven toward their destinations.

Dividing lines or boundary lines, by contrast, are legally and customarily used only to change

lanes, turn, or make other maneuvers (see 625 ILCS 5/11-709(a) (West 2016) (vehicle “shall not

be moved from such lane until the driver has first ascertained that such movement can be made

with safety”)). If a line’s purpose is to divide two lanes, then a vehicle has not changed lanes

until it has crossed the line.

¶ 22    We note that, in Hackett, the supreme court quoted Smith: “[W]hen a motorist crosses

over a lane line and is not driving as nearly as practicable within one lane, the motorist has

violated the [ILU] statute.” Hackett, 2012 IL 111781, ¶¶ 16, 25, 26 (quoting Smith, 172 Ill. 2d at

297. We recognize that the court cited this language in the context of rejecting the argument that

section 11-709(a) requires more than a mere lane change, such as either endangering others, as

the defendant contended (id. ¶ 25), or driving “ ‘for some reasonably appreciable distance in

more than one lane of traffic,’ ” as the appellate court held (id. ¶ 26 (quoting People v. Hackett,



                                                 -7­
2018 IL App (2d) 170863


406 Ill. App. 3d 209, 214 (2010))). Nonetheless, the court was also addressing the language of

the statute and chose at least to imply that crossing a line, and not merely touching it, is needed

for ILU.

¶ 23       Moreover, this interpretation is consistent with the official rules of the road, in Illinois

and elsewhere. The rules issued by our Secretary of State’s office, of which police officers as

well as drivers are on notice, state in pertinent part as follows. “Yellow center lines separate

lanes of traffic moving in opposite directions.” (Emphasis added.) Ill. Sec’y of State, 2018

Illinois      Rules    of    the    Road     76    (Mar.      2018)),     https://www.cyberdriveillinois

.com/publications/pdf_publications/dsd_a112.pdf.           [https://perma.cc/3GA7-MJGH].         “When

there is a solid and a broken yellow line separating two lanes of traffic moving in opposite

directions, a driver may pass only when the broken yellow line is nearest the driver’s lane.”

(Emphasis added.) Id. at 77. The “U.S. Road Rules” at DMV.org (a privately owned website)

contain similar language. “White lines are used to separate lanes of traffic moving in the same

direction.”        U.S. Road Rules, DMV.org, https://www.dmv.org/travel/us-road-rules.php

[https://perma.cc/7U5Y-H423] (Last visited Oct. 31, 2018).              Finally, the Federal Highway

Administration’s Manual on Uniform Traffic Control Devices states, “White lines separate lanes

for which travel is in the same direction.” U.S. Dep’t of Transportation, Fed. Highway Admin.,

United        States   Pavement      Markings,      preface     (2002),     https://mutcd.fhwa.dot.gov/

services/publications/fhwaop02090/uspavementmarkings.pdf [https://perma. cc/ZEB7-J54T].

¶ 24       Persuasive foreign authority supports our holding. In State v. Neal, 362 P.3d 514 (Idaho

2015), the Idaho Supreme Court interpreted a section of the Idaho Code essentially identical to

the one here (id. at 519; see Idaho Code Ann. § 49-637). The issue was whether the police had a

reasonable suspicion to stop the defendant for ILU after he drove his vehicle onto but not across



                                                   -8­
2018 IL App (2d) 170863


the fog line. As here, the statute did not clarify whether a “lane” included the fog line. Neal,
362 P.3d at 520. The court stated generally that the ILU statute was ambiguous. Id.

¶ 25   Nonetheless, the court held that “[i]t is not a reasonable interpretation of the statute to

conclude that the legislature intended to prohibit drivers from merely touching the line painted at

the edge of the roadway.” Id. at 521. The court noted the following considerations. First, a

section of the Idaho Code required drivers to drive on the right half of the roadway but, although

it excluded sidewalks, shoulders, berms, and rights-of-way, it made no mention of fog lines. Id.

at 520 (citing Idaho Code Ann. § 49-630(1)). Second, not every road has a fog line; for those

that do not, the roadway extends to the curb. Thus, a road that does have a fog line would

provide a narrower lane of travel than one that does not, an unreasonable disparity. Id. at 521.

Third, because the vehicle laws often encourage or require drivers to move to the right, “driving

onto the right edge marker would not seem to be a safety concern.” Id. Even in cases involving

center or dividing lines, which present greater safety concerns, courts have held that ILU

requires actually crossing the line. See United States v. Colin, 314 F.3d 439, 444 (9th Cir. 2002).

¶ 26   Although the Neal court twice characterized the statute as “ambiguous” (Neal, 362 P.3d

at 520, 522), it concluded that a contrary interpretation would “not [be] reasonable.” (Emphases

added.) Id. at 521. Illinois courts define an “ambiguous” statute as one that is “capable of more

than one reasonable interpretation.” (Emphasis added.) In re Jose A., 2018 IL App (2d)
180170, ¶ 25. Therefore, Neal provides well-reasoned support for our conclusion that the ILU

statute is unambiguous.

¶ 27   We conclude that the statute is unambiguous. Moreover, the meaning of the statute was

or should have been within Raupp’s knowledge; he was on notice of the rules of the road.




                                               -9­
2018 IL App (2d) 170863


Therefore, Heien and Gaytan do not apply and the stop cannot be validated as based on a

reasonable mistake of law.

¶ 28   In any event, we note that a stop for ILU is valid when “a police officer observes multiple

lane deviations, for no obvious reason.” (Emphasis added.) Hackett, 2012 IL 111781, ¶ 28.

Here, even if defendant’s multiple touches could be considered “lane deviations,” the road’s

“twists and turns” provided an innocent (and obvious) explanation for those brief touches. Thus,

under any construction of section 11-709(a), the trial court correctly granted defendant’s motion

to quash and suppress.

¶ 29   The defendant bears the ultimate burden of proof at a hearing on a motion to suppress.

“If a defendant makes a prima facie case, the State has the burden of going forward with

evidence to counter the defendant’s prima facie case.” People v. Gipson, 203 Ill. 2d 298, 307

(2003). Here, defendant made a prima facie case that Raupp lacked a reasonable and articulable

suspicion to stop her vehicle. Raupp’s testimony provided an innocent explanation for the three

momentary line touches. We reject the State’s argument that three line touches at night on a

curvy road over the course of a mile support a finding of “erratic driving.”

¶ 30                                   III. CONCLUSION

¶ 31   We affirm the order of the circuit court of McHenry County.

¶ 32   Affirmed.




                                               - 10 ­